PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/957,556
Filing Date: 19 Apr 2018
Appellant(s): Lai et al.



__________________
Benjamin Parker (Reg.No.73,575)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 June 2021.

1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 January 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-13 stand rejected.
Claims 14-20 changed status from rejected to allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwara et al (US 20190138616), further in view of Engebretsen (US 8,561,539) of record.
Regarding claim 1, Parameshwara substantially teaches a computer-implemented method for automatically generating digital responses to digital queries from client devices, comprising:
receiving, via a text chat interface of a client device, a digital query comprising a text-based inquiry regarding a product (see at least Figure 2 items 202, 204, 240, 242);
in response to receiving the digital query, classify the received digital query as a product query (see at least 0027, Figure 2 item 210); note the concept of classifying the received query is taught when Parameshwara shows a particular query type is determined (see at least 0035). The difference is Parameshwara does not specifically show using a query 
Parameshwara further teaches:
in response to classifying the digital query as a product query, determining, by a digital response generation system, a plurality of product specifications associated with the product indicated by the digital query, wherein the plurality of product specifications indicate different characteristics of the product (see at least Figure 2 item 212):
generating a plurality of relevance scores that indicate measures of correspondence between the plurality of product specifications and the digital query by processing the text-based inquiry from the digital query and the plurality of product specifications utilizing a neural ranking model (see at least 0031-0034, .Figure 3, items 322, 326, 328, 332, 326):
selecting, by the digital response generation system and from among the plurality of product specifications, a product specification corresponding 
generating, by the digital response generation system and for display via the text chat interface of the client device, a response to the digital query indicating the product specification selected from among the plurality of product specifications (see at least Figure 3 list of products output to user).

Regarding claim 3, Parameshwara/Engebretsen teaches or suggests the computer-implemented method of claim 1, wherein generating a relevance score from among the plurality of relevance scores comprises utilizing a word representation layer of the neural ranking model to generate a specification text vector for a product specification and a query text vector for the text-based inquiry (see at least Parameshwara 0045-0048).

Claim 6 essentially corresponds to a computer program product for method claim 1, thus is rejected for the same reasons discussed in claim 1 above.


receive a second digital query via the text chat interface of the client device; in response to receiving the second digital query, classify the second digital query as a conversational query utilizing the query classification model to determine an intent of the second digital query (see at least Parameshwara 0024 chat room, 0031-0034, Figure 3); and
based on classifying the second digital query as a conversational query, generate a response to the second digital query utilizing a conversational model to determine conditional probabilities of relevant words to include within the response (see at least Parameshwara 0042, 0048).

Regarding claim 8, Parameshwara/Engebretsen further teaches or suggests the non-transitory computer readable medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the computer device to:

in response to receiving the third digital query, classify the third digital query as at least one of a recommendation query (see at least Parameshwara 0018) or a purchase query utilizing the query classification model to determine an intent of the third digital query: and
based on classifying the third query as a recommendation query, generate a response to the third digital query utilizing an additional model corresponding to recommendation queries and purchase queries (see at least Parameshwara 0023).

Regarding claim 9, Parameshwara/Engebretsen further teaches or suggests the non-transitory computer readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computer device to:
generate the relevance scores associated with the received digital query by utilizing a word representation layer of the neural ranking model (see at least Parameshwara Figure 3 item 328) to:
generate a query text vector from the digital query (see at least Parameshwara Figure 3 item 330); and
,

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Parameshwara et al (US 20190138616), in view of Engebretsen (US 8,561,539) of record, further in view of Saxena et al (US 20180302682) of record.
Regarding claim 2, Parameshwara/Engebretsen does not specifically show the computer-implemented method of claim 1, wherein receiving the digital query comprises receiving a digital image of the product along with the text-based inquiry regarding the product. However it is well known in the art to do so as shown by Saxena (see at least 0080). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Saxena while implementing the method of Parameshwara/Engebretsen in order to provide users with more options for searching.

Claims 4, 5, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwara et al (US 20190138616), in view of Engebretsen (US 8,561,539) of record, further in view of Angelova et al (US 10,013,640) of record.
Regarding claim 4, Parameshwara/Engebretsen teaches the computer-implemented method of claim 3 includes generating the relevance score (see at least Parameshwara 0047, 0048) from among the plurality of relevance scores to generate a product specification vector from the specification text vector and a query vector from the query text vector (see at least Parameshwara Figure 3 items 310, 312). 
The difference is Parameshwara/Engebretsen does not specifically show “utilizing a bidirectional long short-term memory layer of the neural ranking model”. However it is well known in the art as shown by Angelova to do so (see at least col.1 lines 39-46). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features taught by Angelova while implementing the method of Parameshwara/Engebretsen depending on application requirements.

Regarding claim 5, Parameshwara/Engebretsen/Angelova further teaches the computer-implemented method of claim 4, wherein generating the relevance score from among the plurality of relevance scores further 

Regarding claim 10, Parameshwara/Engebretsen teaches the non-transitory computer readable medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computer device to generate the relevance scores associated with the digital query to:

generate, for each of the plurality of product specifications, a product specification vector from a corresponding specification text vector representing the product specification (see at least Parameshwara Figure 3 items 332, 352).
The difference is Parameshwara/Engebretsen does not specifically show utilizing a bidirectional long short-term memory layer of the neural ranking model. However it is well known in the art as shown by Angelova to do so (see at least col.1 lines 39-46). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features as taught by Angelova while implementing the computer readable medium of Parameshwara/Engebretsen depending on application requirements.

Regarding claim 11, Parameshwara/Engebretsen/Angelova further teaches the non-transitory computer readable medium of claim 10, further comprising instructions that, when executed by the at least one processor, cause the computer device to generate the relevance scores with the digital 

Regarding claim 12, Parameshwara/Engebretsen/Angelova further teaches the non-transitory computer readable medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computer device to generate the relevance scores with the digital query by utilizing a full connection layer and a softmmax layer of the neural ranking model to determine, for each product specification of the plurality of product specifications, a probability that the product specification corresponds to the digital query (see at least Angelova col.7 lines 48-57, Parameshwara 0023 the list of suitable products is sorted by suitability of a product to the query).

Regarding claim 13, Parameshwara/Engebretsen/Angelova further teaches or suggests the non- transitory computer readable medium of 
in response to receiving the digital query, classify the digital query as a product query from among a set of possible query classifications comprising a product query classification, a conversational query classification, a recommendation query classification, and a purchase query classification (see at least Parameshwara 0036 different query types; note classifying queries into product query, conversational query, recommendation query and purchase query are mere routine activities of any online stores in order to correctly route the query for processing); and
based on classifying the digital query as a product query, select the neural ranking model  from among a set of possible models comprising the neural ranking model, a conversational model, and a recommendation and purchase model for generating the response (see at least Parameshwara 0027, Figure 3, 0031-0034). Note again in the context of online shopping via chat room of Parameshwara, clearly “particular query types” suggest a set of possible models of neural ranking model, conversational model, recommendation and purchase model. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: appellant’s arguments filed in the appeal brief regarding claim 14 have been fully considered and found persuasive. Claim 14 and its dependent claims 15-20 distinguish over the prior art of record. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 14-20 under 35 U.S.C. 103 as being unpatentable over Parameshwara et al in light of Engelova et al have been withdrawn. Claims 14-20 have been indicated as allowable as discussed above.






(2) Response to Argument
Regarding claims 1 and 6, Appellant argues at page 12, first paragraph of the appeal brief filed 2 June 2021:
“As set forth in detail below, the Office Action has not established a prima facie case of obviousness under 35 U.S.C. § 103. With respect to independent claims 1 and 6, the Office Action fails to identify prior art that teaches “selecting .. . a product specification corresponding to the digital query by comparing the plurality of relevance scores for the product specifications,” and“ generating .. . a response to the digital query indicating the product specification selected from among the plurality of product specifications.” Indeed, although the Office Action cites to Parameshwara and Engebretsen, these references say nothing regarding the affirmative limitations of selecting a product specification and generating response to a digital query indicating the product specification, as more particularly recited in the claims.

In response to the argument, it should be noted that “product specifications” merely indicate different characteristics of the product as recited by claim 1 lines 9-10. One of ordinary skill in the art would fully understand the “list of products” in the response to a digital query displayed 
Specifically, Parameshwara teaches at paragraph 0023: “the product query analysis operation receives a natural language product query, comprehends product requirements from the query, interprets the requirements of the query, extracts product component details for the interpreted requirement, uses a scoring operation to search a product repository (such as a database) and produces a result which identifies suitable products relating to the product query.  In certain embodiments, 
 Paragraph 0024 teaches:” In certain embodiments, the neural network model includes applying a doc2vec model on columns of a product database to create document vector representation of product specifications”. 
Paragraph 0033 teaches:” The product query analysis environment includes one or more data repositories 340.  In various embodiments, the data repositories include a user input data repository 350, a product detail data repository 352 and a cluster repository 354.  In certain embodiments, the product detail data repository 352 can include or be associated with a backend product repository such as a backend product database”. 
Paragraph 0038 teaches:” In certain embodiments, the product repository includes rows representing individual products where each row includes corresponding columns representing details related to the products”.
Thus the examiner maintains Parameshwara clearly teaches products in the repository are associated with product specifications and in order to respond to a digital query comprising a text inquiry regarding a product, common sense dictates the product specification closest to the 

Appellant argues at page 14 of the appeal brief:
“With regard to the independent claims, the Office Action fails to establish a prima facie case of obviousness for at least three reasons. First, the Office Action fails to cite references that teach or suggest the limitations of independent claims 1 and 6 with regard to selecting product specifications and generating a query response utilizing the selected product specifications. Second, the cited references fail to teach or suggest numerous training limitations of independent claim 14. Third, the cited references fail to teach or suggest limitations of several dependent claims.

In response to appellant’s first point regarding independent claims 1 and 6, the examiner disagrees. Appellant merely made a statement without any supporting rational or argument. Selecting product specifications and generating a query response utilizing the selected product specifications 
In response to appellant’s second point, the examiner points out the rejection of claims 14-20 has been withdrawn.
In response to appellant’s third point, the examiner points out appellant merely made a statement without any supporting rational or argument.

Appellant argues at pages 14, 15:
A. The cited references fail to teach or suggest the limitations of independent claims 1 and 6.
“Despite its description of the product query analysis, neither the cited portion nor any other portion of Parameshwara teaches or suggests the above limitation. For example, no part of Parameshwara describes “selecting . . . a product specification corresponding to [a] digital query,”much less doing so “by comparing [a] plurality of relevance scores” for different product specifications. In rejecting this limitation, the Office Action fails to give full weight to the language of the claims while giving undue weight to the teachings of Parameshwara. To elaborate, the Office Action relies on portions of Parameshwara that describe determining a 

In response to appellant’s argument, it is noted that appellant seems to interpret the list of products shown in Figure 3 of Parameshwara as excluding any product specification. Note claim 1 lines 3-4 recite “a digital query comprising a text inquiry regarding a product”. Lines 11-14 recite “generating a plurality of relevance scores that indicate measures of correspondence between the plurality of product specifications and the digital query by processing the text-based inquiry from the digital query and the plurality of product specifications utilizing a neural ranking model”, Parameshwara teaches a products repository from which document vector representation of product specifications is created using a neural network (see at least 0006). Parameshwara further teaches at paragraph 0023: “the product query analysis operation receives a natural language product query, comprehends product requirements from the query, interprets the requirements of the query, extracts product component details for the 

Appellant argues at page 16 of the appeal brief, first paragraph: 
“Indeed, the system of Parameshwara is attempting to determine a product relating to a query while Appellant’s claims are directed to selecting a product specification for a product that is indicated by the digital query. Independent claims 1 and 6 provide clarity to further distinguish a product specification from a product generally by reciting in the first limitation, “wherein the plurality of product specifications indicate different characteristics of the product.” Accordingly, the claims clearly establish that a product specification is different from a product and that, therefore, selecting a product specification is fundamentally different from selecting a product based on a query”.

In response the examiner points out product specifications are inherently part of any product. The recited “wherein the plurality of product specifications indicate different characteristics of the product.” of claim 1 does not add anything novel or inventive. Once the query is identified as a 

Appellant argues at page 16 of the appeal brief, second paragraph:
”Engebretsen fails to remedy the aforementioned deficiencies of Parameshwara. For example, while Engebretsen describes classifying queries using a machine learning system (See Engebretsen at 2:49-64), Engebretsen nowhere describes or suggests the concept of selecting a 

In response the examiner notes appellant’s remark regarding Engebretsen “Indeed, the Office Action does not rely on Engebretsen as teaching the foregoing limitation” is correct. Engebretsen was cited by the examiner merely to show using a classifier to classify a query is common practice in the art.

Appellant argues at page 16 of the appeal brief, last paragraph:
”Additionally, the prior art fails to teach or suggest “generating, by the digital response generation system and for display via the text chat interface of the client device, a response to the digital query indicating the product specification selected from among the plurality of product specifications,” as recited by independent claim 1 and as similarly recited by independent claim 6”.

In response the examiner is not persuaded. Again Parameshwara teaches a products repository from which document vector representation of product specifications is created using a neural network (see at least 

Appellant argues at page 17 of the appeal brief, first paragraph:
”The Office Action relies exclusively on Parameshwara in rejecting the above limitation. See Office Action at 4. Specifically, the Office Action cites to FIG. 3 of Parameshwara. See id. However, neither FIG. 3 nor any other portion of Parameshwara teaches or suggests the elements of the above limitation. Specifically, the cited art fails to teach or suggest the concept of generating a response indicating a selected product specification”. 

In response the examiner is not persuaded. Figure 3 of Parameshwara shows item 352 “Product Details” connected to item 332 “Doc Vectorization” in item 312 “Learning module” and item 310 “Reasoning module” then “list of Products” and “output to user” . Paragraph 

Appellant argues at page 17 of the appeal brief last paragraph to page 18 first paragraph: 
“Contrary to the assertions of the Office Action, none of the cited references teach or suggest “generating ... a response to the digital query indicating the product specification selected from among the plurality of product specifications,” let alone doing so “for display via the text chat interface of the client device.” Emphasis added. Although FIG. 3 and paragraph [0034] of Parameshwara mention a list of products output to the user, as discussed above, a product is fundamentally different from a product specification. Therefore, the concept of providing a list of products to a user, as taught by Parameshwara, is fundamentally different from generating a response that indicates a selected product specification, as more particularly recited in the above limitation. Indeed, Parameshwara describes providing a list of products that the system deems relevant to a user query, but Parameshwara nowhere describes generating or providing 

In response, the examiner points out appellant merely rehashes arguments presented previously. Again Appellant seems to interpret the “list of products” shown in Figure 3 of Parameshwara as excluding any product specifications. The examiner is not persuaded. At least paragraph 0038 of Parameshwara teaches:” In certain embodiments, the product repository includes rows representing individual products where each row includes corresponding columns representing details related to the products”. Thus the examiner maintains Parameshwara teaches products in the product repository are associated with product specifications and in order to respond to a digital query comprising a text inquiry regarding a product, common sense dictates the product specification closest to the text inquiry regarding the product has to be selected and provided to the user in response to the digital query. 

Appellant argues at page 18 of the appeal brief last paragraph:
” Not only does Parameshwara fail to teach or suggest generating a response indicating a selected product specification, but Parameshwara 

In response the examiner is not persuaded. Claim 1 last paragraph recites: ”generating, by the digital response generation system and for display via the text chat interface of the client device, a response to the digital query indicating the product specification selected from among the plurality of product specifications”. Parameshwara teaches the claimed text chat interface at least at 0041 (the user input may be via a text input such as via a chat room interaction or a search of an online store). Figure 3 clearly shows “output to users” at requesters’ computers. The claimed “response to the digital query indicating the product specification selected from among the plurality of product specifications” is met by the outputs to users resulting from product details shown in Figure 3 of Parameshwara. Note item 352 “Product Details” connected to item 332 “Doc Vectorization” in item 312 “Learning module” and item 310 “Reasoning module” that select product information to “output to user”. Paragraph 0006 further 

Appellant argues at page 19 of the appeal brief second paragraph: 
B. The cited references fail to teach or suggest the detailed training limitations of independent claim 14.
In response to the argument, the examiner points out appellant’s arguments are moot because the rejection of claims 14-20 has been withdrawn.

Appellant argues at page 22 of the appeal brief, last paragraph:
C. The cited references fail to teach or suggest the limitations recited by dependent claims 5, 11, 13, 17, and 18.
“In addition to the elements of the independent claims, the prior art also fails to establish a prima facie case of obviousness with respect to various dependent claims. Dependent claim 5 incorporates the limitations 

In response to the argument, it is noted Angelova was cited merely to show usage of a concatenation layer is common practice for object recognition in the art. The claimed product specification vectors and query vectors are already taught by Parameshwara at least at paragraph 0024 

Appellant further argues at page 23 of the appeal brief, second paragraph:
“Dependent claim 11 incorporates the limitations of dependent claim 10, dependent claim 9, and independent claim 6, and further recites “generate the relevance scores associated with the digital query by utilizing a differential product concatenation layer of the neural ranking model to generate, for each of the plurality of product specifications, a concatenated vector including features of the query vector and features of a corresponding product specification vector.” Appellant respectfully submits that claim 11 is patentable for reasons similar to those discussed above in relation to claim 5, as well as those discussed in relation to the independent claims. For example, Ange/ova’s general description of concatenating 

In response to the argument, Angelova teaches usage of a concatenation layer is common practice for object recognition in the art. The claimed “features of the query vector and features of a corresponding product specification vector” are already taught by Parameshwara at least at paragraph 0024 (the neural network model generates a vector space representation of words within the query or customer interaction data… the neural network model includes applying a doc2vec model on columns of a product database to create document vector representation of product specifications). Again, Angelova object recognition using concateration layer clearly complements the process of recognizing products close to the product query inputted by users taught by Parameshwara.  

Appellant argues at page 23 last paragraph to page 24 of the appeal brief: 
“Dependent claim 13 incorporates the limitations of aforementioned claim 11, and further recites “in response to receiving the digital query, 

In response to the argument, it is noted Parameshwara’s teaching of different query types clearly suggest different classifications. Appellant’s specification does not define conversational queries as unrelated to products. In fact Appellant provides no specifics regarding the claimed classifications of product query, conversational query, recommendation query and purchase query classifications. 
Note the description of query types of Parameshwara is not to distinguish between different types of products and not all queries in Parameshwara are product queries as alleged by appellant. 
Paragraph 0036 of Parameshwara explicitly teaches vector representations of various words that are associated with a particular query type. 
Paragraph 0038 of Parameshwara teaches: “The product query analysis configuration operation separately executes a document vectorization operation on each column of the product repository to provide respective vector models.  Thus for the example shown in FIG. 6 the 
Paragraph 0040 of Parameshwara teaches: “the product query analysis operation analyzes the user input to determine whether the user input is a product query at step 712”.  
Paragraph 0041 of Parameshwara teaches user input via chat room interaction or a search of an online store”. 
Thus, in the context of online shopping via chat room of Parameshwara, clearly query types include product query, conversational query, recommendation query and purchase query since they represent different services of online stores. 

Appellant further argues at page 24 of the appeal brief, last paragraph:
“In addition, Parameshwara includes no description regarding selecting the neural ranking model from among a set of possible models that includes the neural ranking model, a conversational model, and a recommendation and purchase model. Indeed, Parameshwara focuses its entire discussion on product queries and therefore does not consider selecting different models for different types of queries. Appellant’s claimed 

In response to the argument, the examiner points out in the context of determining particular query types discussed at paragraphs 0017, 0035-0036 and using chat room and online stores discussed at paragraph 0041, Parameshwara’s teachings clearly suggest classifying queries into product query, conversational query, recommendation query and purchase query since they are mere routine activities of any online stores in order to correctly route the query to the appropriate destination for processing. Note paragraph 0017 describes: “when an online consumer chats with an agent, the consumer may present a request such as "I am looking for a laptop with latest Intel Processor, big RAM, at least 500 GB of hard disk.  I also need Windows 10 operating system." The chat agent would then need to decipher this requirement text, convert that to exact product component details, then use other tools to filter for these components and provide a 
Parameshwara further teaches selecting a neural ranking model based on classifying the digital query as a product query (see at least paragraph 0023: “the product query analysis operation is performed via an artificial intelligence based engine.  In certain embodiments, the product query analysis operation receives a natural language product query, comprehends product requirements from the query, interprets the requirements of the query, extracts product component details for the interpreted requirement, uses a scoring operation to search a product repository (such as a database) and produces a result which identifies suitable products relating to the product query.  In certain embodiments, the identification is via a list of suitable products.  In certain embodiments, the list of suitable products is sorted by suitability of a product to the query.  In certain embodiments, the product query analysis operation occurs in real 

Appellant presents no additional arguments regarding dependent claims 2-4 and 7-13 except they incorporate each and every limitations of their parent claims 1 and 6.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                    

Conferees:


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.